COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00325-CV


William Blackwood                         §   From County Court at Law No. 1

                                          §   of Tarrant County (2012-004632-1)
v.
                                          §   October 3, 2013

Edwin Bunton and Evelyn Bunton            §   Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed as moot.          It is ordered that the appeal is

dismissed.

      It is further ordered that the costs of this appeal are to be paid by the party

incurring the same, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM